FILED
                            NOT FOR PUBLICATION                               JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEONARD JACOB BOYD,                              No. 14-35441

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00564-CL

 v.
                                                 MEMORANDUM*
D. SCHMIDT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Oregon state prisoner Leonard Jacob Boyd appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various federal

and state law violations arising out of his arrest and detention. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d
639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by dismissing Boyd’s action

because Boyd failed to comply with the district court orders instructing him to

respond to defendants’ interrogatories. See id. at 642-43 (discussing the five

factors for determining whether to dismiss under Fed. R. Civ. P. 41(b) for failure to

comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992) (although dismissal is a harsh penalty, the district court’s dismissal should

not be disturbed absent “a definite and firm conviction” that it “committed a clear

error of judgment” (citation and internal quotation marks omitted)).

      Because we affirm the district court’s dismissal of Boyd’s action for failure

to comply with court orders, we do not consider Boyd’s challenges to the district

court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th

Cir. 1996) (“[I]nterlocutory orders, generally appealable after a final judgment, are

not appealable after a dismissal for failure to prosecute, whether the failure to

prosecute is purposeful or is a result of negligence or mistake.” (citation and

internal question marks omitted)).

      AFFIRMED.




                                           2                                      14-35441